

Exhibit 10.1


FIRST AMENDMENT TO
DIGITAL REALTY TRUST, INC., DIGITAL SERVICES, INC. AND
DIGITAL REALTY TRUST, L.P. 2014 INCENTIVE AWARD PLAN


THIS FIRST AMENDMENT TO DIGITAL REALTY TRUST, INC., DIGITAL SERVICES, INC. AND
DIGITAL REALTY TRUST, L.P. 2014 INCENTIVE AWARD PLAN (this “First Amendment”) is
made and adopted by the Board of Directors (the “Board”) of Digital Realty
Trust, Inc., a Maryland corporation (the “Company”), effective as of July 22,
2014 (the “Effective Date”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan (as
defined below).


RECITALS


WHEREAS, the Company maintains the Digital Realty Trust, Inc., Digital Services,
Inc. and Digital Realty Trust, L.P. 2014 Incentive Award Plan (the “Plan”);


WHEREAS, pursuant to Section 13.1 of the Plan, the Plan may be amended or
modified from time to time by the Company’s Board of Directors (the “Board”);
and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein, effective as of the Effective Date.


AMENDMENT


1.    Section 9.8(a) of the Plan is hereby amended and restated in its entirety
as follows:


“(a)     Pro-Rata Grants. During the term of the Plan, commencing after the
effective date of the First Amendment to the Plan: (i) each person who first
becomes a Non-Employee Director of the Company on a date other than the date of
an annual meeting of the Company’s stockholders shall, on the date of such
person first becoming a Non-Employee Director of the Company, be granted a
number of Profits Interest Units equal to the product of (A) the quotient
obtained by dividing (x) $125,000 by (y) the Fair Market Value of a Share on
such date, multiplied by (B) the quotient obtained by dividing (x) twelve (12)
minus the number of whole months that have elapsed since the immediately
preceding annual meeting of the Company’s stockholders, by (y) twelve (12) (the
“Non-Employee Director Pro-Rata Grant”); and (ii) in addition to the
Non-Employee Director Pro-Rata Grant (if applicable), each person who first
becomes the Chairman of the Board (the “Chairman”) on a date other than the date
of an annual meeting of the Company’s stockholders shall, on the date of such
person first becoming the Chairman, be granted a number of Profits Interest
Units equal to the product of (A) the quotient obtained by dividing (x) $100,000
by (y) the

1



--------------------------------------------------------------------------------



Fair Market Value of a Share on such date, multiplied by (B) the quotient
obtained by dividing (x) twelve (12) minus the number of whole months that have
elapsed since the immediately preceding annual meeting of the Company’s
stockholders, by (y) twelve (12) (the “Chairman Pro-Rata Grant” and, together
with the Non-Employee Director Pro-Rata Grant, the “Pro-Rata Grants”).”
 
2.    Section 9.8(b) of the Plan is hereby amended and restated in its entirety
as follows:


“(b)     Annual Grants. During the term of the Plan, commencing as of the first
annual meeting of stockholders of the Company to occur after the Company’s 2014
annual meeting: (i)     each person who first becomes a Non-Employee Director of
the Company at an annual meeting of stockholders of the Company and each person
who otherwise continues to be a Non-Employee Director of the Company immediately
following such annual meeting shall, on the date of such annual meeting, be
granted a number of Profits Interest Units equal to the quotient obtained by
dividing (x) $125,000 by (y) the Fair Market Value of a Share on the date of
such annual meeting (the “Non-Employee Director Annual Grant”); and (ii) in
addition to the Non-Employee Director Annual Grant, each person who first
becomes the Chairman at an annual meeting of stockholders of the Company or such
person who otherwise continues to be the Chairman immediately following such
annual meeting, as applicable, shall, on the date of such annual meeting, be
granted a number of Profits Interest Units equal to the quotient obtained by
dividing (x) $100,000 by (y) the Fair Market Value of a Share on the date of
such annual meeting (the “Chairman Annual Grant” and, together with the
Non-Employee Director Annual Grant, the “Annual Grants”). A Director who is also
an Employee who subsequently incurs a termination of employment and remains on
the Board will not receive a Pro-Rata Grant, but, to the extent such Director is
otherwise eligible, will receive Annual Grants after such termination of his
status as an Employee.”


3.    This First Amendment shall be and is hereby incorporated in and forms a
part of the Plan.
4.    Except as expressly provided herein, all terms and provisions of the Plan
shall remain in full force and effect.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Digital Realty Trust, Inc. on July 22, 2014.


Executed on this 22nd day of July, 2014.




/s/ Joshua A. Mills                
Joshua A. Mills
Senior Vice President, General Counsel and Assistant Secretary

3

